Citation Nr: 0716708	
Decision Date: 06/06/07    Archive Date: 06/18/07

DOCKET NO.  04-42 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel






INTRODUCTION

The veteran served on active duty from April 1969 to January 
1972, with service in the Republic of Vietnam from September 
1969 to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for hypertension, to include as secondary to service-
connected diabetes mellitus, Type II.

The Board notes that on the December 2004 VA Form 9, the 
veteran indicated that he wished to have a Board hearing 
regarding his claim of entitlement to hypertension.  In a 
subsequent communication, dated in February 2005, the veteran 
withdrew his request for a Board hearing, noting that he 
preferred to have a local hearing with a Decision Review 
Officer (DRO).  The veteran also participated in an informal 
conference at the RO in January 2005.  A summary of that 
discussion has been associated with the veteran's claims 
folder.


FINDING OF FACT

Hypertension is not shown by competent medical evidence to be 
linked to service; it was not manifested within the first 
post-service year; and was not linked to the veteran's 
service connected-diabetes mellitus.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
military service and is not proximately due to or the result 
of any service-connected disability.  38 U.S.C.A. §§ 1110, 
1133, 5107 (West 2002 & West Supp. 2006); 38 C.F.R. §§ 3.303, 
3.310 (2006); see also Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & West Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2006).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002 
& West Supp. 2006); 38 C.F.R. § 3.159(b) (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in November 2003 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & 
West Supp. 2006); 38 C.F.R. § 3.159(b)(1) (2006); Quartuccio, 
at 187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The November 2003 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini II, at 
120-121.  Since the Board has concluded that the 
preponderance of the evidence is against the claim for 
service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot, and no further notice is needed.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claim.  

The veteran was afforded a medical examination in January 
2004 and a subsequent medical opinion in March 2005 to obtain 
an opinion as to whether his currently diagnosed hypertension 
can be directly attributed to service or to his service-
connected diabetes mellitus, Type II.  Further examination or 
opinion is not needed on the hypertension claim because, at a 
minimum, there is no persuasive and competent evidence that 
the claimed condition may be associated with the veteran's 
military service or service-connected disabilities.  This is 
discussed in more detail below.  Though the veteran contends 
that he was not afforded an additional VA examination in 
March 2005, the examiner specifically noted that since she 
had conducted the VA examination in January 2004, it was felt 
that the necessary questions regarding service connection and 
secondary service connection could be answered without the 
veteran's participation.  The Board notes the veteran's 
representative's request for a new examination with a new 
examiner because the same examiner conducted the examination 
and provided the opinion; however, the Board does not find 
this as a sufficient basis for requiring a new examination.  
The March 2005 opinion was based on the earlier January 2004 
examination by the same physician and a current review of the 
veteran's records.  The opinion referenced relevant evidence 
from the veteran's record and provided a basis for the 
conclusions reached.  The veteran was advised of this 
evidence which is not shown to be inadequate and there is no 
showing of prejudice to the veteran in adjudicating the claim 
on the basis of the evidence of record. 

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Merits of the Claim

The veteran contends that his currently diagnosed 
hypertension was caused by his service-connected diabetes 
mellitus, Type II.

Hypertension means persistently high arterial blood pressure, 
and by some authorities the threshold for high blood pressure 
is a reading of 140/90.  See Dorland's Illustrated Medical 
Dictionary at 889 (30th ed. 2003).  For VA purposes, 
hypertension means that the diastolic pressure is 
predominantly 90 or greater, and isolated systolic 
hypertension means that the systolic pressure is 
predominantly 160 or greater with a diastolic pressure of 
less than 90.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 
(2006).

The veteran's service medical records indicate that his blood 
pressure at entry to service in February 1969 was 110 
systolic and 70 diastolic.  His report of medical examination 
for separation from service in January 1972 stated his blood 
pressure was 120 systolic and 76 diastolic.  His records 
report no treatment for high blood pressure or any other 
cardiovascular disease.  The first indication that the 
veteran was diagnosed with hypertension was in a 1996 
progress note.  The veteran's systolic pressure was 120 and 
his diastolic pressure was 100.

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and hypertension becomes manifest to a 
degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  See 38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 1137 (West 2002 & West Supp. 2006); 
38 C.F.R. §§ 3.307, 3.309 (2006).  The first showing of 
hypertension in the record is the treatment record dated in 
1996.  There is no evidence to support a finding that the 
veteran's hypertension was compensable to a 10 percent degree 
within the first post-service year.  Therefore, service 
connection on a presumptive basis is not warranted. 

In order to establish service connection for hypertension, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The earliest diagnosis for hypertension is 1996, over twenty 
years after the veteran's separation from military service.  
There is no medical evidence relating hypertension to any 
injury or disease in service.  There is no evidence of 
continuity of symptomatology.  Additionally, the veteran does 
not contend that his hypertension is the direct result of 
service.  Accordingly, the Board finds that the preponderance 
of the evidence shows that hypertension was not the result of 
any event in active service.

Service connection may also be established on a secondary 
basis for disability which is proximately due to, or the 
result of, a service connected disease or injury.  See 38 
C.F.R. § 3.310(a) (2006).  The United States Court of Appeals 
for Veterans Claims (Court) has construed this provision as 
entailing "any additional impairment of earning capacity 
resulting from an already service connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service 
connected condition."  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  Establishing service connection on a secondary 
basis essentially requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service connected disability.  Id; see also Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc).

In support of his claim, the veteran has submitted VA 
treatment records from 1996 through 2005.  These records 
establish that the veteran has a current diagnosis of 
hypertension, and that the veteran has received continuous 
treatment for such.  The aforementioned records also note the 
veteran's continuing treatment for his service-connected 
diabetes mellitus.  However, none of the treatment records 
associated with the veteran's claims folder comment on a 
connection between the veteran's diabetes mellitus and his 
hypertension.  The only evidence of record that claims that 
such a nexus exists is the veteran's own lay statements.  The 
Board acknowledges that the veteran is competent to give 
evidence about what he experienced.  See, e.g., Layno v. 
Brown, 6 Vet. App. 465 (1994).  He is not, however, competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder because he does 
not have the requisite medical knowledge or training.  See 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence).

The veteran participated in a VA genitourinary examination in 
January 2004.  The examiner noted that the claims folder had 
been reviewed.  Hypertension was noted in 1996 with blood 
pressure of 120/100, as noted above.  This was diagnosed at 
the same time as his diabetes mellitus.  He was also noted to 
be obese and there were no notes pertaining to any diabetic 
nephropathy.  The veteran denied any history of chest pain or 
shortness of breath.  He also denied any hospitalizations due 
to his blood pressure and had no history of congestive heart 
failure or arteriosclerotic complication.

The second problem was listed as neuropathy.  The veteran was 
noted to have a history of sciatica in his records on June 
10, 2002.  He complained of numbness and tingling in his 
feet.  He denied any previous diagnosis of diabetic 
peripheral neuropathy.  The third problem was listed as 
diabetic nephropathy, which was not found.  He had normal 
creatinine clearance, normal blood urea nitrogen (BUN) and 
creatinine.  The examiner diagnosed the veteran with diabetes 
mellitus, Type II without any current evidence of diabetic 
peripheral neuropathy or diabetic nephropathy and 
hypertension.  The examiner related it was not possible to 
state if his hypertension was secondary to his diabetes as 
they were both diagnosed at the same time in 1996 and his 
military records indicated that his blood pressure was within 
normal limits from 1969 to 1972.  It was also noted that 
there was no history of underlying myocardial infarction or 
cardiovascular disease.

The Board notes that there is some confusion surrounding the 
second VA examination report, dated in March 2005.  The 
examiner (the same who performed the January 2004 
examination) noted that the veteran did not report for the 
examination, however, she felt that based upon the January 
2004 examination and review of the veteran's claims folder, 
the questions posed by the RO could be answered without the 
veteran present.  After a thorough review of the veteran's 
claims folder, the examiner concluded that based upon the 
fact that the veteran has hypertension (diagnosed in 1996), 
but no evidence of any microvascular changes, such as normal 
BUN and creatinine as well as normal microalbumin, the 
veteran's hypertension was "essential hypertension" and not 
a result of his diabetes mellitus, due to the lack of any 
nephropathy.  The veteran's other factors that place him at 
risk for hypertension included obesity and 
hypercholesterolemia.

The veteran's representative argues that the veteran should 
be afforded a new VA examination due to the fact that the 
veteran was not present when the March 2005 opinion was 
rendered.  As noted above, an additional examination is not 
necessary.  The veteran is service-connected for diabetes 
mellitus, Type II and the only remaining evidence that is 
necessary to substantiate his claim for secondary service 
connection is competent medical evidence of a nexus between 
his currently diagnosed hypertension and his service-
connected diabetes mellitus.  The veteran's presence at a 
subsequent examination was not considered necessary by the 
physician as the veteran had been previously examined and an 
opinion could be provided based upon that earlier examination 
and the veteran's records which were available for review.  
The examiner then provided an opinion, based upon the 
evidence of record that the veteran's hypertension was 
essential hypertension and not the result of his diabetes 
mellitus.  This evidence weighs heavily against the veteran's 
claim.

In reviewing all the evidence of record, the Board finds that 
the veteran's hypertension is not related to his service-
connected diabetes mellitus.  Though the initial VA 
examination in January 2004 indicated that it was not 
possible to determine if hypertension was secondary to 
diabetes mellitus, the March 2005 VA opinion, based on a 
review of the evidence of record, found that the two 
conditions were not related.  There is no other evidence of 
record that supports the veteran's contention.  As such, the 
claim fails on this basis.  See Allen, supra.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
veteran's claim of entitlement to service connection for 
hypertension, on a direct or secondary basis, must be denied.  
See 38 U.S.C.A §5107 (West 2002 & West Supp. 2006).


ORDER


Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
Type II, is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


